439 U.S. 1358
99 S. Ct. 28
58 L. Ed. 2d 67
DAYTON BOARD OF EDUCATION, Applicant,v.Mark BRINKMAN et al.No. A-212.
Aug. 30, 1978.

Mr. Justice REHNQUIST.
The applicant, Dayton Board of Education, has presented to me an application for stay of the judgment and mandate of the Court of Appeals for the Sixth Circuit, which has been denied by Mr. Justice STEWART.  In his in-chambers opinion Mr. Justice STEWART stated:


1
"The applicant urges that this case be stayed because it      raises many of the issues presented by Columbus Board of      Education v. Penick, 439 U.S. 1348, 99 S. Ct. 24, 58 L. Ed. 2d 55.  Mr. Justice REHNQUIST stayed the mandate of the Sixth      Circuit in that case on August 11, 1978.  A crucial      distinction between these cases leads me to believe that this      application should be denied.  Columbus had never been the      subject of a school desegregation remedy;  the Dayton system,      by contrast, will enter its third year under the current plan      on September 7.  In Columbus the status quo was preserved by      granting a stay;  here it can be preserved only by denying      one.  To avoid disrupting the school system during our      consideration of the case, the stay should be denied.  This      disposition of course, does not reflect any view on the      merits of the issues presented." 439 U.S., at 1357, 99      S.Ct., at 27.


2
I am in complete agreement with Mr. Justice STEWART that there is a difference between the status quo in the Dayton school system and that in the Columbus school system.  Since the maintenance of the status quo is an important consideration in granting a stay, I agree with Mr. Justice STEWART that the application for a stay should be denied.